AllianceBernstein Second Quarter 2007 Review Second Quarter 2007 Review Gerald M. LiebermanPresident & Chief Operating Officer Lewis A. SandersChairman & Chief Executive Officer Any forecasts in this material may not be realized. Information or opinions should not be construed as investment advice. July 25, 2007 AllianceBernstein Second Quarter 2007 Review Forward-Looking Statements In light of Regulation FD, management will be limited in responding to inquiries from investors or analysts in a non-public forum. Introduction Certain statements in this presentation are “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995.These forward-looking statements are subject to risks, uncertainties, and other factors that could cause actual results to differ materially from future results expressed or implied by such forward-looking statements.The most significant of these factors include, but are not limited to, the following: the performance of financial markets, the investment performance we achieve for our clients, general economic conditions, future acquisitions, competitive conditions, and government regulations, including changes in tax regulations and rates and the manner in which the earnings of publicly traded partnerships are taxed. We caution readers to carefully consider our forward-looking statements in light of these factors. Further, these forward-looking statements speak only as of the date on which such statements are made; we undertake no obligation to update any forward-looking statements to reflect subsequent events or circumstances. For further information regarding these forward-looking statements and the factors that could cause actual results to differ, see “Risk Factors” in Item 1A of Form 10-K for the year ended December 31, 2006.Any or all of the forward-looking statements that we make in Form 10-K, this presentation, or any other public statements we issue may turn out to be wrong. Of course, factors other than those listed in “Risk Factors” could also adversely affect our revenues, financial condition, results of operations, and business prospects. The forward-looking statements we make in this presentation include estimated earnings guidance and related assumptionsbprovided for full year 2007.The earnings guidance is based on a number of assumptions, including, but not limited to, the following:net inflows of client assets under management continuing at levels similar to recent rates, and equity and fixed income market returns at annual rates of 8% and 5%, respectively, for the balance of the year. Net inflows of client assets are subject to domestic and international securities market conditions, competitive factors, and relative performance, each of which may have a negative effect on net inflows; capital market performance is inherently unpredictable. Our expectation that the fourth quarter will account for a disproportionate share of total earnings is based on the relative amount of assets under management subject to performance fees that are calculated at the end of fourth quarter. In view of these factors, and particularly given the volatility of capital markets (and the effect of such volatility on performance fees and the value of investments in respect of incentive compensation) and the difficulty of predicting client asset inflows and outflows, our earnings estimates should not be relied on as predictions of actual performance, but only as estimates based on assumptions that may or may not be correct. There can be no assurance that we will be able to meet the investment and service goals and needs of our clients or that, even if we do, it will have a positive effect on the company’s financial performance. Proprietary - For AllianceBernstein L.P. - use only 2 AllianceBernstein Second Quarter 2007 Review *12 months ending June 30, 2007. Source: MSCI (Morgan Stanley Capital International). Market Performance - U.S. Proprietary - For AllianceBernstein L.P. - use only 3 AllianceBernstein Second Quarter 2007 Review *12 months ending June 30, 2007. Source: MSCI (Morgan Stanley Capital International). Market Performance - Non-U.S. Proprietary - For AllianceBernstein L.P. - use only 4 AllianceBernstein Second Quarter 2007 Review < Value Equities generally outperformed, with noteworthy strength in non-U.S.services < Growth Equities mostly underperformed, but have achieved a strong start forthe current quarter < Fixed Income generally outperformed, with exceptional strength in certainRetail services < Global and International Blend Strategies services were particularly strong Relative Performance Summary Proprietary - For AllianceBernstein L.P. - use only 5 AllianceBernstein Second Quarter 2007 Review Three Months Ended June 30, 2007 $ Millions Changes in Assets Under ManagementBy Channel Proprietary - For AllianceBernstein L.P. - use only 6 AllianceBernstein Second Quarter 2007 Review Twelve Months Ended June 30, 2007 $ Millions Changes in Assets Under ManagementBy Channel Proprietary - For AllianceBernstein L.P. - use only 7 AllianceBernstein Second Quarter 2007 Review Three Months Ended June 30, 2007 $ Millions Changes in Assets Under ManagementBy Investment Service Proprietary - For AllianceBernstein L.P. - use only 8 AllianceBernstein Second Quarter 2007 Review Twelve Months Ended June 30, 2007 $ Millions Changes in Assets Under ManagementBy Investment Service Proprietary - For AllianceBernstein L.P. - use only 9 AllianceBernstein Second Quarter 2007 Review < Fixed Income services accounted for~40% of new assets < Global & International servicescomprised approximately 90% of allnew assets < Pipeline of won but unfunded newmandates remains substantial (1) Transfers of certain client accounts were made among distribution channels resulting from changes in how these accounts are serviced by the firm. Institutional Investments: Second Quarter Highlights Proprietary - For AllianceBernstein L.P. - use only 10 AllianceBernstein Second Quarter 2007 Review < Accelerating organic growth < Substantial growth in U.S. Funds continues < Significant increases in Luxembourg Fund net inflows, driven primarily by Fixed Income sales in Asia < Wealth Strategies services nearly $13billion in assets, up ~20% sequentially Retail: Second Quarter Highlights Proprietary - For AllianceBernstein L.P. - use only 11 AllianceBernstein Second Quarter 2007 Review (1) Transfers of certain client accounts were made among distribution channels resulting from changes in how these accounts are serviced by the firm. Private Client: Second Quarter Highlights < Record trailing twelve monthgross inflows of $16.6 billion < Financial Advisor headcountincreased to 317 - up 13.2%from June 2006 Proprietary - For AllianceBernstein L.P. - use only 12 AllianceBernstein Second Quarter 2007 Review < Revenue up 4% sequentially, led by double-digit growth in the Europeanbusiness < Received strong marks in two leading European research client surveys,consistent with share gains in that market < Launched coverage of three industries in the U.S.: ØHousehold/Personal Products ØMachinery/Capital Goods ØInternet Institutional Research Services: Second Quarter Highlights Proprietary - For AllianceBernstein L.P. - use only 13 AllianceBernstein Second Quarter 2007 Review by Client Domicile by Investment Service $ Billions Non-U.S. up 45% Global & Int’l up 50% Total AUM at June 30, 2007$793 Billion Total AUM at June 30, 2006$625 Billion Total AUM up 27% Growth in Global Assets Proprietary - For AllianceBernstein L.P. - use only 14 AllianceBernstein Second Quarter 2007 Review BlendStrategies Index/Structured $31 Assets Under Management byInvestment Service $793 Billion Blend Strategies AUM $160 Billion(1) (+50% vs. 06/30/06) (1) Includes approximately $6 billion of Blend Fixed Income AUM. 24% 39% 10% 9% 14% 4% (1) $ Billions Growth in Blend Strategies Assets Proprietary - For AllianceBernstein L.P. - use only 15 AllianceBernstein Second Quarter 2007 Review Assets Under Management$ Billions +35% +18% +50% +45% Growth in Hedge Fund Assets The information in this display is provided solely for use in connection with this presentation and is not directed towards existing or potential hedge fund investors or investment advisory clients of AllianceBernstein. Proprietary - For AllianceBernstein L.P. - use only 16 AllianceBernstein Second Quarter 2007 Review (1) Includes Shareholder Servicing, Investment Gains (Losses) and Other Revenues. NOTE: Percentages are calculated using revenues and expenses rounded to the nearest thousand. $ Millions AllianceBernstein Second Quarter Revenues Proprietary - For AllianceBernstein L.P. - use only 17 AllianceBernstein Second Quarter 2007 Review NOTE: Percentages are calculated using revenues and expenses rounded to the nearest thousand. AllianceBernstein Second Quarter Advisory Fees Proprietary - For AllianceBernstein L.P. - use only 18 AllianceBernstein Second Quarter 2007 Review NOTE: Percentages are calculated using revenues and expenses rounded to the nearest thousand. $ Millions AllianceBernstein Second Quarter Operating Expenses Proprietary - For AllianceBernstein L.P. - use only 19 AllianceBernstein Second Quarter 2007 Review NOTE: Percentages are calculated using revenues and expenses rounded to the nearest thousand. $ Millions AllianceBernstein Second Quarter Compensation & Benefits Proprietary - For AllianceBernstein L.P. - use only 20 AllianceBernstein Second Quarter 2007 Review (1) Operating Income as a percentage of net revenues. NOTE: Percentages are calculated using revenues and expenses rounded to the nearest thousand. $ Millions AllianceBernstein Second Quarter Net Income Proprietary - For AllianceBernstein L.P. - use only 21 AllianceBernstein Second Quarter 2007 Review NOTE: Percentages are calculated using revenues and expenses rounded to the nearest thousand. $ Millions (except per-Unit amounts) AllianceBernstein Holding Financial Results Proprietary - For AllianceBernstein L.P. - use only 22 AllianceBernstein Second Quarter 2007 Review < Strong quarter for our Value Equity and Fixed Income services < Continued organic growth in all channels < AUM growth once again driven by Global and International services and non-U.S.clients < Strong second quarter financial results < Updated full year 2007 earnings guidance estimate of approximately $4.90 - $5.25 perUnit at the holding company level Guidance assumes: ØAsset inflows continue at levels similar to recent levels ØEquity and fixed income market returns at annual rates of 8% and 5%, respectively, for the balance of the year Continue to anticipate that the fourth quarter will account for a disproportionateshare of full year earnings AllianceBernstein - 2Q07 Earnings Highlights Proprietary - For AllianceBernstein L.P. - use only 23 Q&A Appendix AllianceBernstein Second Quarter 2007 Review Market Environment Proprietary - For AllianceBernstein L.P. - use only 26 AllianceBernstein Second Quarter 2007 Review Relative Performance: Institutional Growth Equity (After Fees) (1) Proprietary - For AllianceBernstein L.P. - use only 27 AllianceBernstein Second Quarter 2007 Review Relative Performance: Institutional Value Equity (After Fees) (1) Proprietary - For AllianceBernstein L.P. - use only 28 AllianceBernstein Second Quarter 2007 Review Relative Performance: Blend Strategies Services (After Fees) (1) Proprietary - For AllianceBernstein L.P. - use only 29 AllianceBernstein Second Quarter 2007 Review Relative Performance: Institutional Fixed Income (After Fees) (1) Proprietary - For AllianceBernstein L.P. - use only 30 AllianceBernstein Second Quarter 2007 Review Absolute Performance: Private Client (After Fees) (1) Proprietary - For AllianceBernstein L.P. - use only 31 AllianceBernstein Second Quarter 2007 Review Relative Performance: Retail Growth Equity (After Fees) (1) Proprietary - For AllianceBernstein L.P. - use only 32 AllianceBernstein Second Quarter 2007 Review Relative Performance: Retail Value Equity (After Fees) (1) Proprietary - For AllianceBernstein L.P. - use only 33 AllianceBernstein Second Quarter 2007 Review Relative Performance: Retail Fixed Income (After Fees) (1) Proprietary - For AllianceBernstein L.P. - use only 34 AllianceBernstein Second Quarter 2007 Review Relative Performance: Wealth Strategies (After Fees) (1) Proprietary - For AllianceBernstein L.P. - use only 35 AllianceBernstein Second Quarter 2007 Review Bernstein Value Equities InceptionDate Inception-Jun 2007 Alliance Growth Equities InceptionDate AllianceBernstein Style Blend AllianceBernstein Fixed Income Net-of-Fee Annualized Relative Performance Premiums Inception-Jun 2007 Investment Performance: Delivering Results for Clients AllianceBernstein. Past performance is no guarantee of future results. Source: Bloomberg, Citigroup, FTSE, JPMorgan Chase, Lehman Brothers, Merrill Lynch, MSCI, Nomura, Russell Investment Group, Scotia Capital, S&P, TOPIX, and AllianceBernstein. Proprietary - For AllianceBernstein L.P. - use only 36 AllianceBernstein Second Quarter 2007 Review In $ Thousands, Unaudited AllianceBernstein Consolidated Balance Sheet Proprietary - For AllianceBernstein L.P. - use only 37 AllianceBernstein Second Quarter 2007 Review In $ Thousands, Unaudited AllianceBernstein Consolidated Statement of Cash Flows Proprietary - For AllianceBernstein L.P. - use only 38 AllianceBernstein Second Quarter 2007 Review AllianceBernstein® andthe AB AllianceBernstein Logo are trademarks and service marks owned by AllianceBernstein L.P. Proprietary - For AllianceBernstein L.P. - use only 39
